Citation Nr: 0909937	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected Diabetes Mellitus 
type II.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from December 1963 to December 1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in October 2008 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at a hearing before the Board at the RO in 
July 2008.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service, including 
exposure to herbicides.

2.  Hypertension is not causally related to the Veteran's 
service-connected diabetes mellitus, type II, nor has the 
Veteran's hypertension increased in severity due to the 
service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and nor may hypertension be presumed to have been incurred in 
or aggravated by such service, nor is hypertension 
proximately due to or caused by, or aggravated by, a service-
connected disability.   38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (a), 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2005, 
December 2007, and October 2008, subsequent to the February 
2005 adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the May 2005, December 2007, and October 2008 notices 
were not provided prior to the February 2005 adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a December 2005 statement of the case, and 
September 2006, April 2007 and October 2007 supplemental 
statements of the case (following the provision of notice in 
May 2005); and in a December 2008 supplemental statement of 
the case (following the provision of notice in December 2007 
and October 2008).  The Veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA and private treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran a VA examination in November 2008 (specifically to 
determine whether service connection is warranted on a 
secondary basis), and afforded the Veteran the opportunity to 
give testimony before the Board at the RO in July 2008.  
Although the Veteran was not provided a VA examination to 
determine direct service connection, the evidence of record 
does not contain competent evidence that the claimed 
disability may be associated with service.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension, to include as secondary 
to his service-connected Diabetes Mellitus type II.     

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  



I.  Direct Service Connection

The Board notes that even though the Veteran is not seeking 
service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

Service treatment records are silent for any complaints of, 
treatments for, or diagnosis of hypertension.  On separation 
examination in October 1967, the Veteran's blood pressure 
reading was 112/70 and no hypertension was indicated.  In his 
contemporaneous medical history, the Veteran checked the 
appropriate box to deny a past/current medical history of 
high blood pressure.    

In certain statements, the Veteran claims that he began 
receiving treatment for hypertension in the late 1960's.  The 
Board notes, however, that in the Veteran's claim received in 
November 2004, the Veteran reported that he was first treated 
for hypertension in 1974.  His spouse has submitted a 
statement that the Veteran began receiving treatment in 1968, 
and his sister has also indicated that she has personal 
knowledge that the Veteran had hypertension as a young man.  
The Veteran has reported that the doctor who treated him 
after service is now deceased and that all such records have 
been destroyed.  The first supporting medical evidence of 
hypertension is in a private treatment record from Dr. Warren 
Langworthy in January 2001.  

It is unfortunate that there is no medical evidence of 
hypertension until 2001, over 30 years after the Veteran's 
discharge from service.  Although the Veteran and family 
members may believe that treatment for hypertension began in 
the late 1960's, the Board declines to view their lay 
statements as sufficient evidence to establish a medical 
diagnosis of hypertension some 30 years ago.  Matters of 
medical diagnosis must be made by trained medical personnel.  
It is therefore critical to have some type of supporting 
medical evidence to show the time of first onset of 
hypertension.  The Board also believes that the passage of 
time has diminished the accuracy of the Veteran's 
recollection of the claimed treatment for hypertension as 
illustrated by his variously dating the hypertension to 1968 
or 1974.  Based on the record now available, the Board finds 
that the Veteran's hypertension was not manifested during 
service or within one year of discharge from service.  There 
is otherwise no medical evidence suggesting that the 
hypertension is causally related to service.  The Board notes 
that hypertension is not a presumptive disease for Vietnam 
veterans.  

II.  Secondary Service Connection

As noted above, the Veteran is primarily seeking service 
connection for hypertension as secondary to his already 
service-connected diabetes mellitus, type II.  
  
Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

When the Veteran was afforded a VA examination in November 
2008, the VA examiner reviewed the Veteran's claims file and 
noted that the Veteran's records indicate that he has had 
Diabetes Mellitus type II at least as far back as 2001.  The 
Board notes that certain private records submitted by the 
Veteran show treatment for diabetes as early as 1995.  

After reviewing the available evidence, the November 2008 
examiner opined that it is less likely than not that the 
Veteran's hypertension is caused by his service-connected 
diabetes mellitus.  The VA examiner continued that he could 
not conclude or note any specific point of aggravation caused 
by the diabetes.  The examiner acknowledged that Veteran's 
assertions that he had hypertension shortly after service. 
The examiner also noted that the Veteran also claimed to have 
diabetes shortly after service.  It appears that the examiner 
was of the opinion that if the Veteran had developed diabetes 
in his 20's, it would more likely have been diabetes 
mellitus, type I, which the Veteran is not shown to current 
have.  The examiner essentially concluded that if the 
Veteran's self-reported history was to be accepted, then the 
hypertension would have predated the onset of diabetes type 
II.  

The Board's ultimate view of the evidentiary record in this 
case is that it can only lead to speculation since the exact 
times of onset of the hypertension and the diabetes mellitus 
type II are not shown.  The private records submitted by the 
Veteran include references to the disorders but do not point 
to any time of first onset.  Likewise, certain VA medical 
records include history given by the Veteran to the effect 
that he developed hypertension and diabetes shortly after 
service while in his 20's.  However, there is no medical 
evidence to support this history.  The Board believes it 
would be purely speculative to attempt to causally relate the 
hypertension to the diabetes under the vague factual 
background in this case.  As for the possibility of 
aggravation, the VA examiner expressly found no point of 
aggravation caused by the diabetes.  

The Board acknowledges the Veteran's assertion that his 
service-connected Diabetes Mellitus type II caused his 
hypertension.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board sympathizes with the Veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence now of record is against the 
Veteran's claim.  Should the Veteran obtain or locate any 
medical evidence dating the disorders further back in time 
than is now shown, or should the Veteran otherwise obtain 
favorable evidence as to either causation or aggravation by 
the service-connected diabetes, he may always request that 
his claim be reopened. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


